DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 8, each claim recites an adjustable cutoff plate being “lowered”. The term “lowered” in the claims is a relative term which renders the claims indefinite. Specifically, the term “lowered” is not defined by the claims and there is no frame of reference given for what would constitute being “raised” versus “lowered” in regards to any particular component in the blower. Furthermore, what could be considered to be a “raising” or “lowering” direction of a component in the system is subject to change relative to the orientation in which the blower is installed. Thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Regarding claims 2-7 and 9-13, the claims are rejected due to dependence from claims 12 and 8.
	Further regarding claims 5, 12, and 19, the term “below” in the claims is a relative term which renders the claims indefinite. Specifically, the term “below” is not defined by the claims and there is no frame of reference given for what would constitute being above or below any particular component in the blower. Furthermore, what could be considered the top or bottom of a component in the system is subject to change relative to the orientation in which the blower is installed. Thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any prior art reference with a fixed cutoff plate that is not explicitly disclosed as being “above” an adjustable cutoff plate will be considered to meet the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thygeson (US 2,801,042).
	As to claims 1 and 4, Thygeson discloses a centrifugal blower, which is capable of being used for an HVAC system, comprising:
	a housing 11 comprising an intake 14 and an outlet 12;
	a blower wheel 13 disposed within the housing 11 and configured to draw air into the housing 11 via the intake 14 and to exhaust air from the housing through the outlet 12;
	a fixed cutoff plate fixed with respect to the housing 11 (see annotated figure 2 below); and
	an adjustable cutoff plate 21 configured to be moved between multiple positions defining multiple cutoff angles (Fig. 1; col. 3, lines 1-32),	
	wherein, in the first position the adjustable cutoff plate 21 is lowered to be adjacent to the fixed cutoff plate (see Figs. 1-2, wherein plate 21 can be moved to a position adjacent the fixed cutoff plate).
	As to claim 2, Thygeson discloses an actuator 23 coupled to the cutoff plate 21 and configured to move the plate 21 between the positions.
	As to claim 3, Thygeson discloses the actuator 23 coupled to the plate 21 via a linkage (Fig. 2; note that crank 23 is linked to rotate a shaft 22 for plate adjustment).
	As to claim 5, Thygeson discloses the fixed cutoff plate positioned below the adjustable cutoff plate 21 (see annotated figure 2 below).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 5,772,399).
	As to claim 1, Mehta discloses a blower for an HVAC system (col. 1, lines 5-10), the blower comprising:
	a housing 11 comprising an intake 16 and an outlet 15;
	a blower wheel 22 disposed within the housing 11 and configured to draw air into the housing 11 via the intake 16 and to exhaust air from the housing through the outlet 15;
	a fixed cutoff plate 14 fixed with respect to the housing 11; and
	an adjustable cutoff plate 32 configured to be moved between at least a first position defining a first cutoff angle (Fig. 5) and a second position defining a second cutoff angle (Fig. 6),
	wherein, in the first position the adjustable cutoff plate 32 is lowered to be adjacent to the fixed cutoff plate 14 (Figs. 1 and 5-6).
	As to claim 5, Mehta discloses the fixed cutoff plate 14 positioned below the adjustable plate 32 (Fig. 1).

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (JP 2003-42097, see attached English translation).
	As to claim 1, Shimizu discloses a blower for an HVAC system (paragraph 1), the blower comprising:

	a blower wheel 3 disposed within the housing 4 and configured to draw air into the housing 4 via the intake and to exhaust air from the housing through the outlet;
	a fixed cutoff plate fixed with respect to the housing 4 (see annotated Fig. 4 below); and
	an adjustable cutoff plate 7 configured to be moved between at least a first position defining a first cutoff angle and a second position defining a second cutoff angle (Fig. 4), 
	wherein in the first position the adjustable cutoff plate 7 is lowered to be adjacent to the fixed cutoff plate (Fig. 4).
	As to claims 2-4, Shimizu discloses an actuator 14 coupled to the cutoff plate 7 via a linkage and configured to move the plate 7 between multiple positions (Fig. 4).	
	As to claim 5, Shimizu discloses the fixed cutoff plate positioned below the adjustable plate 7 (see annotated figure 4 below).
	As to claim 6, Shimizu discloses a pressure sensor 16 configured to measure a static pressure of air exiting the blower.
	As to claim 7, Shimizu discloses the pressure sensor being coupled to the housing 4 proximal the outlet (Fig. 4; paragraph 23).
	As to claims 8-13, Shimizu discloses most of the limitations of the claims as discussed above, and also includes an HVAC system comprising an indoor unit (paragraph 16: blower provides air to the interior of a vehicle and thus is considered to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
	As to claim 14, Shimizu teaches a method of improving efficiency of a blower in an HVAC system, the method comprising:
	determining, by an HVAC controller 15, if a cutoff angle of the blower should be adjusted, and responsive to a determination that the angle should be adjusted, adjusting a height of an adjustable cutoff plate 7 of the blower relative to a fixed cutoff plate to improve the efficiency of the blower (see annotated Fig. 4 below; paragraph 23). 
	Shimizu does not explicitly teach determining, by the HVAC controller 15, if an enclosed space has a heating or cooling demand, and responsive to a determination that such a demand exists, powering on the HVAC system. However, the examiner takes Official Notice that it is well-known in the art to utilize an HVAC controller to power on an HVAC system in response to the controller determining that a heating or cooling 
	As to claim 15, Shimizu teaches measuring a static pressure of air exiting the blower and determining if the cutoff angle should be adjusted by comparing the measured value to a threshold value (paragraph 23).
	As to claim 16, Shimizu teaches reducing the cutoff angle of the blower when the measured pressure value exceeds the threshold value (paragraph 23, when the pressure is higher than a threshold the nose gap G is increased, thus reducing the cutoff angle; note that Fig. 1 an increase in G reduces the cutoff angle from approximately 90 degrees at G-1 to a lower angle at G-2). 
	As to claim 17, Shimizu does not explicitly teach using a lookup table as claimed. However, the examiner takes Official Notice that it is well-known in the art to utilize lookup tables for system control. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to utilize a lookup table as claimed in order to ensure that an airflow having desirable characteristics is provided by the blower. 
	As to claims 18-19, Shimizu teaches actuating an actuator 14 coupled to the cutoff plate 7 via a linkage and configured to move the plate 7 between multiple positions (Fig. 4), and teaches a fixed cutoff plate having a top edge disposed below a top edge of the adjustable plate 7 (see annotated figure 4 below).
	As to claim 20, Shimizu discloses the blower comprising:

	a blower wheel 3 disposed within the housing 4 and configured to draw air into the housing 4 via the intake and to exhaust air from the housing through the outlet;
	an adjustable cutoff plate 7 configured to be moved between at least a first position defining a first cutoff angle and a second position defining a second cutoff angle (Fig. 4); and
	a pressure sensor 16 secured to the housing 4 and configured to measure a static pressure of air exiting the blower (Fig. 4; paragraph 23).

Response to Arguments
Applicant's arguments, see page 6, filed 12/27/2021 with respect to the claim rejections under 35 U.S.C. 112 have been fully considered but they are not persuasive (see discussion above for remaining 112 issues).
In the previously mailed rejection the examiner took Official Notice that certain practices are well-known in the art. The applicant has traversed the Official Notice, and thus the following references are cited as evidentiary support:
Keller (US 5,167,491) teaches that it is known to power on an HVAC system responsive to a determination that an enclosed space has a cooling demand (col. 3, lines 1-3).
Fredslund (US 2019/0323752) teaches that it is known to utilize a look-up table for blower control (paragraph 30).
Applicant's arguments, see pages 6-7, filed with respect to the claim rejections under 35 U.S.C. 102 in view of Thygeson have been fully considered but they are not persuasive.
	The applicant argues that Thygeson does not disclose a plurality of cut-off plates. The examiner respectfully disagrees. Thygeson teaches a fixed cutoff plate and an adjustable cutoff plate 21, the fixed cutoff plate being a plate portion which delimits airflow from the blower wheel 13 (see annotated figures below). Therefore it is maintained that the limitations of the claims are anticipated for the reasons as set forth in the rejections above.
Applicant's arguments, see page 7, filed with respect to the claim rejections under 35 U.S.C. 102 in view of Mehta have been fully considered but they are not persuasive.
	The applicant argues that Mehta does not disclose a plurality of cut-off plates. The examiner respectfully disagrees. Mehta teaches a fixed cutoff plate 14 and an adjustable cutoff plate 32, the fixed cutoff plate 14 being a plate portion which delimits airflow from the blower wheel 22 (see Fig. 1). Therefore it is maintained that the limitations of the claims are anticipated for the reasons as set forth in the rejections above.
Applicant's arguments, see pages 7-8, filed with respect to the claim rejections under 35 U.S.C. 102 and 103 in view of Shimizu have been fully considered but they are not persuasive.
	The applicant argues that Shimizu does not disclose a plurality of cut-off plates, specifically because the portion which is identified by the examiner as a cutoff plate is a housing of the centrifugal blower. The examiner respectfully disagrees. Shimizu teaches a fixed portion of the housing which delimits flow, thus the portion operates as a fixed cutoff plate, and an adjustable cutoff plate 7 (see annotated figures below). Therefore it is maintained that the limitations of the claims are anticipated for the reasons as set forth in the rejections above.

Annotated Figures

    PNG
    media_image1.png
    676
    498
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    34
    75
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    386
    492
    media_image3.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763